Order entered November 7, 2012




                                              In The
                                   Court of Sppeato
                           fiftb Misaritt of Texa5 at Maila5
                                       No. 05-12-00819-CV

          JULIUS-HOLMES, ANTONIO SPENCER AND ALL OCCUPANTS OF
              3320 PECAN SHADOW WAY, DALLAS, TEXAS, Appellants

                                                 V.

        DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
          AMERIQUEST MORTGAGE SECURITIES INC., ASSET-BACKED
           PASS-THROUGH CERTIFICATES, SERIES 2005-R2, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-08781-D

                                             ORDER
       The Court has before it appellee's October 1, 2012 unopposed motion to un-abate. The

Court GRANTS the motion and REINSTATES this case to the active docket. The Court

ORDERS appellants to file their brief within thirty days of the date of this order.



                                                                                      01,




                                                       MOLLY F r1 NCIS
                                                       JUSTICE